DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the recitation of  “the group of the 1-olefins” (emphasis added to highlight two instances of “the”) lacks antecedent basis.

Regarding claims 2 and 3, recitations of  “the 1-olefin copolymers” (both claims 2 and 3),  “the propylene structural unit” (both claims 2 and 3),  and “the ethylene structural unit” (claim 3) lack antecedent basis.  Furthermore, the way in which these claims are phrased render unclear what features are limited by the recited ranges.  For 
In order to advance prosecution, claim 2 is being considered as if requiring an adhesive composition wherein a propylene content is in a range of 70 wt.% to 95 wt.%  and another component, which may be ethylene or alpha olefin having 4 to 20 carbon atoms, is in a range of 5 wt.% to 30 wt.%.  Similarly, claim 3 is understood to require a propylene content of 70 wt.% to 95 wt.% and an ethylene content of 5 wt.% to 30 wt.%.   

Regarding claim 4, “the copolymers of propylene” lack antecedent basis. 

Regarding claim 5, “the further polyolefins,” “the resins,” “the waxes,” “the plasticizers,” “the natural or synthetic rubbers,” “the pigments” “the fillers,” “the stabilizers,” and “the antioxidants” lack antecedent basis.  The recitation of “further” also requires clarification.  Also, although treatment of claims reciting alternatives is not governed by the particular format used, if a Markush grouping format is intended, the phrase should recite “selected from the group consisting of.”   See MPEP Sections 803.02,  2117 and 2173.05(h).

Regarding claim 6, “the use” lacks antecedent basis.  Also, as presented, it is unclear if a product or method claim is intended.  In order to advance prosecution, the claim will be considered as if reciting a method of bonding comprising a step of applying the pressure-sensitive adhesive of claim 1 on an adherend.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over the teachings of Wu et al., US 2009/0041820 (hereafter Wu).
Regarding claim 1, Wu teaches a pressure-sensitive adhesive composition (Abstract teaching functional polymer compositions and paras [0152]-[0155] teaching applications for the compositions including pressure sensitive adhesives (para [0155])).   The composition of Wu includes at least 50 wt.% of a thermoplastic polymer and from 0.1 to 50 wt.% of one or more fluids (para [0010]).  The polymer component  may be a polypropylene or copolymer of ethylene and propylene (para [0020]).  The fluid component (described at paras [0026]-[0104]) preferably includes poly alpha olefins (PAOs), in particular, oligomers of C3 to C24 wherein the propylene (C3) component may be present at 30 wt.% (para [0034]).    
The PAO copolymer fluid component of Wu may be made using metallocene catalysts (para [0033]).  Thus, the PAO copolymer fluid component of Wu is a copolymer of propylene and other alpha olefins that overlaps the recited range of 5% to 50% by weight  and overlaps the recited range of the alpha olefin number being 4 to 20 carbon atoms.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05.
Wu teaches a pour point (i.e., flow point) of -10°C or less at para [0044], overlapping and thus rendering obvious the recited flow point range of less than 50°C. 
Wu teaches a viscosity range of its fluid component at para [0042] that ranges between 3 and 3,000 cSt, overlapping the recited viscosity range 20 to 3000 mPa.s.  Although the recited range is measured at 170°C and the Wu range is measured at 100°C, Wu also teaches very high Viscosity Index values of up to 350 at para [0043]).  prima facie case of obviousness also exists where the claimed ranges or amounts do not overlap with the prior art but are close. MPEP 2144.05.    
Wu teaches a density range of 0.70 to 0.85 g/cm3 at para [0064], overlapping and thus rendering obvious the density range of from 0.84 to 0.90 g/cm3 recited in the claim.
Wu teaches a glass transition temperature of -40°C or less at para [0045], overlapping and thus rendering obvious the recited glass transition temperature of           < -35°C.
It is noted that para [0201] of Wu includes a table that sets forth the test methods used to measure physical and chemical properties of its PAO copolymer fluids, some of which are not the same as those recited in the claims.  It is thus also noted that courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, on prima facie obviousness" under 35 USC § 103, In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).

Regarding claims 2 and 3, please see the Section 112 rejection above that explains how the claims are currently understood.  On the merits, Wu teaches its polymer component that is 50 wt.% of the composition (para [0010]), may be polypropylene, thus the propylene content of the polymer component may be up to 100% of that component (para [0020]).  As discussed in the rejection of claim 1 above, the propylene content in the PAO copolymer fluid component may be 30 wt.% (para [0034]).  Therefore, an embodiment of Wu (polymer component + fluid component) may include 80 wt.% propylene content based on the polymer and fluid components, falling within the range recited in both claims 2 and 3.  The polymer component of Wu discussed at para [0020] may include ethylene or one or more C4 to C20 alpha-olefins.  Regarding claim 2, because the propylene content of the fluid component is limited to 30 wt.%,  a remainder of the fluid component would include up to 70 wt.,% PAOs, and thus result in at least 5 wt.% PAOs in the composition that includes the polymer component and the fluid component.  Regarding claim 3, because the polymer component of Wu may be an ethylene/propylene copolymer (para [0020]), the total amount of ethylene in the composition also overlaps the range recited in the claim.

Regarding claim 4, please see the Section 112 rejection above.  On the merits, Wu teaches polar modification in its polymer component at para [0020], teaching that 

Regarding claim 5, please see the Section 112 rejection above.  On the merits, see the rejection of claim 1 above  and para [0010] explaining that 50% of the composition of Wu is a polymer component other than the alpha olefin-containing fluid component.  See para [0020] explanation of the polyolefins and other thermoplastic polymers included in the polymer component, including synthetic and natural rubber,  polyisoprene, styrene/butadiene rubber.  See also para [0024] and claim 4  teaching the inclusion of pigments, waxes, plasticizers and antioxidants.     

Regarding claim 6, please see the Section 112 rejection above.  On the merits, see paras [0154]-[0156] teaching adhesive applications, such as a diaper frontal tape and discussion of applying the adhesive of Wu to any substrate, such as wood, paper, plastic, thermoplastic, rubber and metal. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746